On Motion for Rehearing.
In its motion for rehearing, the state contends that we have approved a notice to produce which compels the prosecution to produce police reports. Our holding, it is asserted, is in direct conflict with the decision in Barker v. State, 144 Ga. App. 339 (241 SE2d 11).
In Barker, this court did not say that a defendant is never entitled to copies of police reports. We said there that a defendant"... is not entitled as a matter of right to receive copies of police reports. [Cit.]” Id. p. 339. (Emphasis supplied.) In that case, by an in camera inspection and a continuing comparison of police reports to testimony, the trial court properly determined that, under the facts there, the defendant was not entitled to the police reports. Counsel has cited us to no cases holding that all police reports are absolutely privileged, and we are aware of none.
Since there is no absolute privilege protecting all police reports from compelled production for use by the accused, the correctness of an order which compels a limited production can only be determined by a review of the evidence. Since, the state has precluded such a review by failing to file a transcript to complete the record of this appeal, we cannot hold the order erroneous. See Brown v. State, 223 Ga. 540 (2) (156 SE2d 454). Under these circumstances, we must presume that particular objections concerning privilege and confidentiality were raised by the state and considered and correctly rejected by the trial court. We hold, therefore, that the modified notice was not defective for the reasons asserted by the state in this motion.

Motion for rehearing denied.